 CHARLES KUSHINS CO.CharlesKushinsCo.-OaklandandOffice&Technical Employes' Union,Local 29,AFL-CIO.Case 20-CA-4283November 20, 1967DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn July 12, 1967, Trial Examiner HowardMyers issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices, and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion. He also found that the Respondent had not en-gaged in certain other unfair labor practices allegedin the complaint and recommended that those al-legations be dismissed. Thereafter, the Respondentfiled exceptions to the Trial Examiner's Decisionand a supporting brief, and the General Counselfiled a brief in support of the Trial Examiner's Deci-sion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings,' conclusions, and recommenda-tions of the Trial Examiner, as herein modified.2IORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-IRespondent excepts to the Trial Examiner's credibility findings.It is the Board's established policy, however, not to overrule a Trial Ex-aminer's resolutions with respect to credibilityunless,as is not the casehere, the preponderance of all the relevant evidence convinces us that theresolutions are incorrectStandard Dry Wall Products,Inc , 91 NLRB544, enfd 188 F 2d 362 (C A 3).2While adopting the Trial Examiner's finding that Cheryl Mornscredibly testified regarding an interrogation by the secretary of theRespondent, Arthur ABerea,we note that her testimony was not withoutcontradictionas statedby the Trial Examiner. Moms' testimony was, infact, contradicted by that ofBerenIn addition, although the Trial Ex-aminer found that discharged employee Janet Hickerson was first given anassistantfor a period of a month in or about April 1966, it would appearthat the first full-timeassistant was infact assigned to her for a period ofImonth sometime in February 1966 when Hickerson's predecessor onthe job, Judy Singer, left the Respondent's employ Neither such modifi-cation, however, inhibits our affirmance of the Trial Examiner's findings,conclusions, and recommendations168 NLRB No. 51336-845 0 - 70 - 23339mended Order of the Trial Examiner and hereby or-dersthattheRespondent,CharlesKushinsCo. - Oakland, Oakland, California, its officers,agents, successors, and assigns, shall take the ac-tion set forth in the Trial Examiner's Recom-mended Order, as herein modified:1.Substitute the words "on forms provided" forthe words "to be furnished" in paragraph 2(f) of theTrial Examiner's Recommended Order.2.Substitute the word "nonselling" for the word"nonsell" in the appropriate unit of the notice.3.The telephone number for Region 20 appear-ing at the bottom of the notice is amended to readTelephone 556-3197.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHOWARD MYERS,TrialExaminer:Upon a charge andan amended charge duly filed on October 21 andDecember 6, 1966,respectively, by Office& TechnicalEmployes' Union,Local 29, AFL-CIO,herein called theUnion,the General Counsel of the National Labor Rela-tionsBoard,herein respectively called theGeneralCounsel' and the Board,through the Regional Directorfor Region 20 (San Francisco,California),issued a com-plaint,dated January 10, 1967, againstCharlesKushinsCo. - Oakland,herein called Respondent,alleging thatRespondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1), (3), and(5) and Section 2(6) and(7) of theNational Labor Rela-tionsAct, as amended from time to time, 61 Stat. 136,herein calledthe Act.Copies of the charges, the complaint,and notice ofhearing were duly served upon Respondent and copies ofthe complaint and notice of hearing were duly servedupon the Union.Specifically,the complaint, as amended at the hearing,alleged that Respondent(1) on or about certain stateddates in September and October 1966, through certainnamed officials,interfered with,restrained,and coercedits employees in the exercise of the rights guaranteed inSection 7 of theAct by (a) unlawfully interrogating em-ployees about their union activities,(b) offering em-ployees wage increases to induce them to abandon theirunion activities,and (c)granting certain employees wagesin order to induce them to abandon their union activities;(2) on or about September 10, discharged Janet Hicker-son because of her membership and activities in behalf ofthe Union;and (3)since on or about September 3, hasrefused to bargain collectively with the Union as the dulyselected and designated representative of the employeesina certain described appropriate unit although theUnion,since September 1, has been such representative.On January23, 1967,Respondent duly filed an answerdenying the commission of the unfair labor practices al-leged.Pursuant to due notice,a hearing was held at San Fran-cisco,California,on April 18 and 19,1967, before theTrialExaminer.The General Counsel and Respondentwere represented by counsel and participated in the hear-'This term specifically includes counsel for the General Counsel ap-pearing at the hearing 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDing.Full and complete opportunity was granted to allparties to be heard, to examine and cross-examine wit-nesses,to present evidence pertinent to the issues, toargueorally on the record at the conclusion of the takingof the evidence, and to file briefs on or before May 12,1967.2 Briefs have been received by the General Counseland from Respondent counsel which have been carefullyread and considered.Upon the entire record in the case and from his obser-vation of the witnesses, the Trial Examiner makes the fol-lowing:FINDINGS OF FACT1.RESPONDENT'S BUSINESS OPERATIONSRespondent, a wholly owned subsidiary of UnitedStates Shoe Corporation, is a California corporation hav-ing its principal offices and place of business in Oakland,California,where it is engaged in and during all timesmaterialwas engaged in the sale, at retail, of men's,women's, and children's shoes and related items.During the year immediately preceding the issuance ofthe complaint herein, Respondent's gross sales of shoesand kindred articles exceeded $500,000. During the sameperiod,Respondent's out-of-State purchases of men,women, and children shoes and kindred articles exceeded$50,000.Respondent also owns and operates three other retailshoe stores. Each of these stores does business under aseparate corporate name and is located in Walnut Creek,El Cerrito, and Hayward, California.Upon the basis of the foregoing undisputed facts, theTrial,Examiner finds, in line with established Boardauthority, that Respondent is engaged in and during alltimes material has been engaged in a business affectingcommerce within the meaning of Section 2(6) and (7) ofthe Act and that its operations meet the standards fixedby the Board for the assertion of jurisdiction.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization admitting to mem-bership employees of Respondent.III.THE UNFAIRLABOR PRACTICESA. Interference,Restraint, and Coercion1.PrefatorystatementRespondent's Oakland store, the employeees of whichare the only ones involved in these proceedings, is locatedat 1915 Broadway and also houses Respondent's prin-cipal offices. These offices also serve three other corpora-2At the request of Respondent's counsel, the time to file briefs was ex-tendedto May 26, 19673Weston and Beren both share the duties of general manager.4 In the light of the Trial Examiner's observation of the conduct and de-portment at the hearing of all the persons who testified herein, and after avery careful scrutiny of the entire record, all of which has been carefullyread and parts of which have been reread and rechecked several times,and being mindful of the contentions of the parties with respect to thecredibility problems here involved, of the fact that in many instancestestimony was given regarding events which took place many monthsprior to the opening of the hearing, and of the fact that very strong feelingstions doing business under the Kushins trade name withretail shoe stores located in El Cerrito, Walnut Creek,and Hayward, California. These three corporations arewholly owned subsidiaries of Respondent. As notedabove, Respondent is a wholly owned subsidiary ofUnited States Shoe Corporation.Respondent's Oakland facility consists of a retail shoestore with the women's and children's departments on themain floor, both executive and clerical offices on the mez-zanine, the men's sellingdepartment is in the basement.The stockroom is also located in the basement.The executive offices, occupied by Vice PresidentArthur D. Weston, and Secretary Arthur A. Beren3 andtheir private secretary, as well as a public restroom, areat the rear of the store on the mezzanine. The clerical of-fice, including the desk of Office Manager Lester Sim-mons, is at the front of the store also on themezzanine.The storeis an"open store," the executive and clericaloffices being separated by 70 feet of open space, withoutpartitions, so that the executive and clerical offices areeach clearly visible from the other. There is no directmeansof proceeding from one mezzanine to the other. Itisnecessary to go down one flight of stairs, cross thedepth of the first floorsellingfloor and up one flight ofstairs to the other mezzanine.Respondent has, and during all times material had, onlyone collective-bargaining agreement and it is with theRetailClerksUnion, covering the selling employees,cashiers,and receiving and stockroom employees.Weston has actively participated for many years inlabor-management matters and has for many years servedas a trustee of the Retail Clerks Union Trusts. Prior toSeptember 1966, thenonsellingemployees, the janitor,and the window trimmer were not represented by anylabor organization.The office clerical job of NCR-2000 machine operator,otherwise known as sales audit desk or accounts receiva-ble operator, consists of adding and auditing the sales tagsfor all four stores on a tape, "inputting" these figures intothe NCR-2000 machine, which produces another tape.The figures for each store on this latter tape are called the"scores." These figures or "scores" are used to preparethe folllowing: dailysalesreports andsummariesfor eachstore; the "green book" containing "pairage" or sales ofpairs of shoes for each department for each store; the"black book" containing net sales per day and pairage byvolume on a yearly basis, cash receipts summary of cashflow; daily chargesalesinformation for accounts receiva-ble department; daily net sales information for eachsalesman for the payroll department; and sales tax break-down.2.Thepertinent facts4In the latter part of June 1966,5Janet Hickerson,6while in the lunchroom located in the Oakland store withhave been generated by the circumstances of this case, coupled with thefact that it would unnecessarily protract this Decision to summarize all thetestimony or to spell out fully the confusion and inconsistencies therein,the following is a composite picture of all the factual issues involved andthe conclusions based thereon The parties may be assured that inreaching all resolutions, findings, and conclusions herein, the record as awhole has been carefully considered, relevant cases have been studied,and each contention advanced has been weighed,even though not specifi-cally discussedUnless otherwise noted, all dates hereinafter mentioned refer to 1966cHickerson's discharge is discussed in detailinfra CHARLES KUSHINS CO.341two coworkers, Patricia Comber and Mary Melanson,complained to Comber and Melanson about the store'shours and the wages paid. Nickerson then suggested thatthe employees "get aunionstarted."Nothing, however, was done about getting "a unionstarted" untilAugust 29, when Hickerson, Comber,Melanson, and Sharon Adams each signed cards express-ly authorizing the Union to represent them for collectivebargaining. Identical authorization cards were signed byemployee Betty Carlsen on August 20 and by employeesCarol Pritchett and Glen Nash on August 31.Under the date of September 1, the Union wroteArthur Weston, Respondent's vice president, requestingthat Respondent afford the Union "recognition as the col-lectivebargaining agent for all employees at yourOakland location, excluding those represented by otherunions,confidential employees, guards and supervisors,as defined in the Act." The letter concluded with arequest that Respondent advise the Union "when andwhere you wish to meet to negotiate the collective bar-gaining agreement."The letter referred to immediately above was receivedon September 2, while Weston was vacationing on theeast coast, and was placed, after being opened and thedate stamped September 2, in a folder together with otherWeston letters and papers to await his return.7On Tuesday, September 6, the Union, not havingreceived a reply to its September 1 letter requestingrecognition, filed a petition with the Board seeking to becertified as the bargaining representative for the em-ployeesin the unitdescribed in the Union's aforemen-tioned letter.8The same day that the above-referred-to petition wasfiled,or on the day following, a Board agent, DawnGirard, telephonedRespondentand asked Arthur A.Beren,Respondent's secretary, whether Respondent hadreceived a letter from the Union. Beren replied, "No, itwas addressed to Mr. Weston."Beren, after he made theabove-quoted reply, removed the letter from the Westonmail folder and then continued his conversation with saidBoard agent who had called to advise Respondent of thefiling of thepetitionand to obtain certain information per-tinent thereto. °On Wednesday afternoon, September 7, after one ofhis talks with Girard,1° Beren requested Lester B. Sim-mons,Respondent's officemanager, to send a list of theemployees' names to Girard.According to the credible and undenied testimony ofBetty Carlsen and Janet Hickerson, Simmons called themby telephone while he was at Weston's desk on the rearmezzanineoffice to their work area on the front mezzan-ine."Carlsen answered the phone. Simmons asked,"What is this abouta union?" Carlsen replied, "I don'tknow." When Simmons asked, "What do you mean, youdon't know," Carlsen said, "Mr. Simmons you had bettertalk to Janet [Hickerson]; she knows more about it thanIdo." Thereupon, Carlsen handed the telephone toHickerson saying, "Janet, it is Mr. Simmons. He wouldlike to know about theunion."When Hickerson got onthe phone, Simmons asked her "something like," "Whatis this about you girls wanting to join a union?" WhenHickerson replied, "What do you mean?" Simmons re-peated his question; Hickerson said, "Well, because all ofus in the office want better wages and better hours." Sim-monsthen replied, "Well, why didn't you come to meabout it?" When Nickerson did not reply, Simmons con-cluded the conversation by remarking, "Well thanks a lotfor doing it behind my back."CherylMorris credibly testified, and without con-tradiction, that she was at one time confidential or privatesecretary of Weston and Beren; that in the forepart ofSeptember, Beren came into the office and asked her ifshe "knew who had started the Union, did [she] knowanything about the Union," and that the following thenensued:He bought up names ... did I know if they knewanything about the Union; had I signed up for theUnion; did I know that I was temporary help, that Iwould be there for three months and in a monthlonger I would have nothing to do with it, the Unionwouldn't cover me, and he asked whether these girlswere going into the Union ... were they dissatisfiedwith their positions, with their pay, what was themain reason why they were doing this rather thancoming to him.Morris then credibly testified, and without contradiction,as follows:Q. [By Mr. Teagle] 12 Did Mr. Beren mentionany specific names that you can remember?A. I think he asked me if Pat [Comber] hadanything to do with it.Q. [By Mr. Teagle] Can you remember any ofthe other girls that were mentioned at that time?A.Whom he asked if they had anything to do withit?Q.Yes.A. I think he asked me something about Janet.Q. Janet who?A. Janet Hickerson.Q.Anybody else?A.No, I think that he just more or less asked -brought up thesenames ...Iguess just names hethought of offhand and the others were just-About 2 weeks after Hickerson's September 10discharge,Berenasked Carlsen, to quote from her credi-ble and undenied testimony, "If we girls were still in-terested in the union upstairs?" When Carlsen replied inthe affirmative, Beren asked her why the girls were stillinterested in the Union. Thereupon Carlsen replied, "Wewanted better benefits and higher wages."'Weston left on his vacation on or about August 19 and returned onSeptember 13.6A copy of said petition, together with a covering letter from the Board,was received by Respondent on or about September 7.9Case 20-RC-716410Apparently,Beren had three telephone conversations with Girardbetween September 6 or 7 and September 9 The first was about theUnion's September I letter and the filing of the representation petition,the second was when Girard requested a list of names of the employees,and the third, on Friday, September 9, when Girard advised Beren thatshe had not received the names of the employees11Carlsen and Hickerson both place this incident as having taken placeduring the first week of September It is apparent, and the Trial Examinerfinds, that it took place during business hours on or a day or two after Sep-tember 6 and before September 9 On the latter date, Simmons collapsedwhile at work, left the store, and did not return to work for about a week.Hickerson was discharged on September 1012Counsel for the General Counsel 342DECISIONS OF NATIONALLABOR RELATIONS BOARDB.The Refusal To Bargain CollectivelyThe complaint, as amended at the hearing, alleged,Respondent conceded at the hearing, and the Trial Ex-aminer finds, that all nonselling personnel employed atRespondent's Oakland, California, store, excluding allother employees covered by existing collective-bargain-ing agreements, confidential employees, guards, and su-pervisors as defined in the Act, at all times material con-stituted, and now constitute, a unit appropriate for thepurpose of collective bargaining within the meaning ofSection 9(b) of the Act, with respect to grievances, labordisputes, rates of pay, wages, hours of employment, andother conditions of employment. The Trial Examinerfurther finds that said unit insures to Respondent'sOakland store employees the full benefit of their right toself-organization and collective bargaining, and otherwiseeffectuates the policies of the Act.1.The Union's majority status in the appropriate unitRespondent's counsel contended at the hearing and inhisbrief argued that the union authorization cardsreceived in evidence of Virginia Hooper, Kathleen Lane,Carol Pritchett, and Glen A. Nash are invalid to supportand 8(a)(5) violation for various and sundry reasons andhence the Union did not represent an uncoerced majorityof the employees in the appropriate unit on September 1,the date of its letter to Respondent requesting recognitionas the collective-bargaining representative. The cards ofthese four persons are discussedseriatim'13Hooper testified, and the Trial Examiner finds, that shewas first employed by Respondent on September 15,1966, and that she signed a union authorization card onthe following October 4. Obviously, Hooper's card can-not be considered in support of the Union's majority as ofSeptember 1 and the Trial Examiner so finds.Lane testified, and the Trial Examiner finds, that shewas first employed by Respondent on September 10,1966, and that 3 days later she executed a unionauthorization card. As in the case of Hooper, Lane's cardisnot considered in support of the Union's majoritystatus as of September 1.Pritchett was first employed by Respondent on April20, 1966, as an addressograph clerk and later was trans-ferred to the mail desk. Pritchett left Respondent's em-ploy on January 20, 1967.Pritchett, after first reading the authorization card,completely filled it out, and then signed it on August 31,1966.In his brief (p. 23-24), Respondent's counsel points tothe following testimony of Pritchett elicited by him oncross-examination in support of Respondent's contentionthat said card is invalid because "The employee wasmislead [sic] by the representative [Comber] as to useof the card."and hence the card should not becounted toward the Union's majority:13Respondentdoes not contest the authenticity or validity ofthe unionauthorizationcards signed by Janet Hickerson, Sharon A Adams, BettyCarlsen, Mary E.Melanson, and Patricia Comber14Amalgamated Clothing Workers of America [Hamburg Shirt Corp.]vN L R B ,371 F 2d 740 (C A D.C),N L R B v Gotham Shoe Manu-facturing Co, Inc ,359 F 2d 684 (C A2),N L.R B v. Security PlatingCo,356 F 2d 725 (C A9), Bernard S Happach v. N L.R B353 F 2d629 (C.A7),N.L R B v. Cumberland Shoe Corporation,351 F 2d 917Q. [By Mr. Hoyt] Thiscard that you signed,Mrs. Pritchett,who gave it to you?A. PatComber.Q.And wherewere you at the time you signed it?A. I wasin our lunch room or at the restaurantacross the street;I don't remember which.Q.Was any explanation given you prior to thetime that you signed this card as to the use this cardwould be put to?A.Yes. That theUnion would help me get betterbenefits and an increase in salary.Q. That isthe only explanation that was givenwith respect to the benefit or use of this card?A.Yes.It is well settled that where, as here, an employer seeksto avoid his bargaining obligation by claiming that his em-ployees were actually misled into executing their uniondesignations, it is incumbent upon the employer to show,by clearand convincing proof, that such misconduct ac-tually took place.14Clearly, Comber's references to cer-tain benefits Pritchett might receive through the Union ifshe signed the card cannot,by any stretch of the imagina-tion, be classified as misleading nor can Comber's re-marks "negative the overt actionof [Pritchett]havingsigneda card designating the union as bargainingagent."15Accordingly,the Trial Examiner finds Re-spondent's contention lacks merit.Nash was first hired by Respondent about mid-August1966 as a window trimmer16 and was still in Respondent'semploy at the time of the hearing. Nash signed andcompletely filled out a union-proffered authorization cardat Comber's behest.[Respecting]Respondent'scontention that Nash'scard is invalid and therefore should not be counted in sup-port of the Union's claimed majority status, Respondent'scounsel reliesheavilyon the following portions of Nash'stestimony elicited by him on cross-examination and setforth pp. 24 and25 ofhis brief:Q. [By Mr.Hoyt] Did she [Pat Comber] giveyou an explanation as to the use of this card?A. She said it was an opportunity for the em-ployees of the store to go to meetings which wewould be mailed also, letting us know when thesemeetings occur,and that is all.Q.And thatis the only explanation she gaveyou-A.Well, that-Q.- as to the use of the card?A.Well, that theunion would let us know whatbenefits we could get by joining and that all the girlsin the office wanted to join and would I please sign acard.Q.Wasthere any explanation given to you to theeffect that this card would permit the girls to go to ameeting?(C A.6), Jas H Matthews & Co v N L.R B, 354 F 2d432 (C A 8).15 Joy Silk Mills, Inc v N.L R.B.,185 F.2d 732, 734 (C.A D C.). Ac-cordN L R B v. Gene Hyde, dlbla Hyde's Supermarket,339 F.2d 568(C A 9)isNash referred to himself as a "display manager " Despite this self-styled designation the record is clear, and the Trial Examiner finds, thatNash does not possess any supervisory or managerial authority In short,Nash, at all times material was, and still is, a nonsupervisory employee CHARLES KUSHINS CO.343A.Yes.Nothing on the card saying that,that iswhat she told me.A. She [Pat Comber] told me this would helpthem get better pay, more benefits, and she just saiditwas important to them, they had to have so manycards or they couldn't attend the meetings and shedidn't tell me that it meant that we were going to havea vote or anything else, just that they could go tomeetings and that was all.Nash, who attended 4 years of college and who im-pressed the Trial Examiner as being a very intelligent per-son, credibly testified that he read and completely filledout the authorization card before he signed it; and that hevoluntarily signed the card on the date it bears.Nash's card, as well as all the authorization cards hereunder consideration, clearly and unambiguously express-ly stated that it was for the sole purpose of designating theUnion as the collective-bargaining representative of thesigner thereof. Respondent does not dispute that fact.Under the circumstances, the Board, with court approval,has repeatedly and consistently held that an employee'sexecution of such an authorization card constitutes an ef-fectivedesignationof a union as his bargainingrepresentative. 17 The Trial Examiner is convinced, andfinds, contrary to Respondent's contention, that Nash'scard is not invalid based upon Comber's statements tohim at the time of the presentation and execution of saidcard.Respondent also contended that Nash's card shouldnot be counted since Nash does not, to quote fromRespondent's brief (p. 20), "have a real community of in-terest with the office and clerical employees which is thebasic composition of the unit as proposed by the Union."In support of said contention, Respondent argues in itsbrief (p. 20) that Nash "does not have the same super-visor as the office employees, his work is performed at allfour stores and has no relationship to the office and clen-cal employees. The work is more closely related to adver-tising than to office work." At the hearing, in response toquestions propounded by Respondent's counsel, ap-parently for the purpose of supporting Respondent's con-tention that Nash should be excluded from the ap-propriate unit, Weston testified that Nash's work is con-fined to window displays at all four Respondent's stores;that there is no interchange of work between Nash andthe office employees; and that Beren is Nash's super-visor.On redirect examination by the General Counsel,Weston testified that the number of days a week Nashworks at the Oakland store varies.Nash, a General Counsel witness, testified, both ondirect- and cross-examination, that normally he worksseveral days a week at the Oakland store; that when notworking at the Oakland store he works at one of the otherthree Respondent stores; and that on occasion he spendsan entire week at the Oakland store.The basic theme of Respondent's argument that Nashshould be excluded from the appropriate unit runs alongthese lines: Even though Respondent, "for the purpose ofthe Consent Election agreed to the inclusion of" Nash inthe appropriate unit it now "on further examination,[Respondent] believes [Nash] should now be excludedfrom the unit" and hence, for the reasons advanced theappropriateunit"should be limited to `office and clericalemployees, excluding those represented by other unions,janitors, displaymen, confidential employees, supervisorsand guards as defined by the Act.' " (Resp. brief p. 20.)Respondent's arguments run afoul of the facts in thecase and the law applicable thereto. First, the day, Sep-tember 6, the Union filed the petition seeking to be cer-tified by the Board as the collective-bargaining represent-ative of "All [Respondent] employees at the above loca-tion (Oakland) excluding those represented by otherunions, confidential employees, guards and supervisorsas defined in the Act," the Regional Director, with whomsaid petition was filed,. wrote Respondent requesting "alist of names of all employees within the described unit,",with their respective job classifications, prepared fromthe Company's most recent payroll." Second, on at leasttwo, and probably three, separate days between Sep-tember 6 or 7 and September 9, Board Agent Girardrequested such a list from Beren. Third, under date ofSeptember 28, Weston forwarded to Board Agent Girarda "list of the names and addresses of the employees onthe payroll as of September 15, 1966."19 Included on thislistwas Nash's name. Weston's said letter contained thename of no employee covered by any then existing bar-gaining contract to which Respondent was a party.20Fourth,Weston, who admittedly "has actively par-ticipated in labor-management matters and has for manyyears served as a Trustee" (Resp. brief p. 5) of the (RetailClerks - Employers) Northern California EmployersFund, and a past president thereof as well as being a pastpresident of the Eastbay Health and Welfare Fund (RetailClerks Union - Employers) prepared and forwarded totheBoard under date of September 28, the above-referred-to September 15 eligibility list upon the adviceand approval of the United Employers,Inc., an em-ployers'associationlaborrelations-consulting-andresearch firm, of which Respondent has been a memberfor approximately 20 or 30 years .21 Fifth, Nash appearedat the Board's conducted October 17 election, votedtherein, and his right to do so was not challenged norquestioned.Under the circumstances, and upon the entire record inthe case, the Trial Examiner finds that Respondent's be-lated contention that Nash should not be included in theappropriate unit is without merit or substance.Respondent also challenged the right of Hideo(Murphy) Nazakawa, Respondent's janitor or porter, to17This ruleisan application of the familiar principle that "in theabsence offraud or wilfuldeceit,one who signsa contract which he hashad an opportunity to read and understand, is bound byits provisions "Allied Steel and Conveyors, Inc v Ford Motor Company,277 F.2d 907,913. All the employees who had signed union authorization cards reliedupon in supportof the Union's majoritystatus, were called as witnessesand each testified that he or she read thecardprior to signingit.Nonetestified that he or she did not understand the meaningor purport of thecard11That is,the unit set forth in said petition,a copy of which was en-closed in said Regional Director's September 6 letter.'°The eligibilitydate agreedto in the Consent Election Agreement10A "note," in the nature of a postscript, typed at the foot of this letterreads.,By submission of these names,the company does not relinquish itsright to challenge the vote of any individual21At p 29 of the stenographic report of the hearing, the followingquestion asked of Weston (I 15) should read, "Did you prepare this[eligibility list]with its [United Employers] consent9" instead of, as itnow erroneously reads, "Did you prepare this consent" 344DECISIONSOF NATIONALLABOR RELATIONS BOARDbe included in the appropriate unit for the reasons verysimilar to those advanced by it for excluding Nash.Despite the fact that there is no evidence in the recordthat Nazakawa's, whose name, incidentally, appears onthe aforementioned September 15 eligibility list, inclusionor exclusion from the unit would not affect the Union'smajority status as of September 1, the date when theUnion requested recognition as the collective-bargainingrepresentative of the employees here involved, the TrialExaminer, nevertheless, finds that Nazakawa who voted,without challenge or question in the aforementionedBoard-conducted election, should be included in the ap-propriate unit.At the hearing there was introduced in evidence by theGeneral Counsel a list prepared by Respondent, as wellas Weston's September 28 letter to Board Agent Girard,containing the names of all the employees in the unithereinabove found appropriate. The list shows that onSeptember 1, the date of the Union's letter requestingrecognition, Respondent had in its employ 13 persons22in said unit.On behalf of the General Counsel, there was offeredand received in evidence seven cards23 expresslyauthorizing the Union to represent the signers thereof forthe purpose of collective bargaining. The genuineness ofthe signatures appearing on the cards was not challenged.The Trial Examiner has compared the names appearingon the aforesaid seven authorization cards with the afore-mentioned list submitted by Respondent, as well asWeston's letter of September 28 to Board Agent Girard,both of which documents were received in evidence asGeneral Counsel's exhibits, and finds that as of Sep-tember 1, seven employees in the appropriate unit hadsigned cards designating the Union as their collective-bargaining representative. The Trial Examiner thereforefinds that on September 1, the Union was, and at all timesthereafter has been, the duly selected and designatedrepresentative of Respondent's employees in the unithereinabove found appropriate. Accordingly, pursuant toSection 9(a) of the Act, the Union at all times materialwas, and now is, the exclusive representative of all theemployees in said unit for the purpose of collective bar-gaining with respect to grievances, labor disputes, ratesof pay, wages, hours of employment, and other conditionsof employment.On September 6, the Union filed with the Board's Re-gion 20 a petition seeking to be certified as the statutorycollective-bargaining representative of the employees inthe unit hereinabove found appropriate.Under date of September 13, the Union signed a con-sent-election agreement.Under date of September 20,Respondent signed said agreement, which the Director ofRegion 20 approved on September' 22.On October 17, an election was conducted under thedirection and supervision of the aforementioned RegionalDirector among Respondent's Oakland store employeesin the agreed-to unit. Of the 14 eligible voters, 6 cast bal-22Namely, Sharon Adams, Betty Carlsen, Patricia Comber, JanetHickerson, Linda Kelsoe, Bess Lally, Mary Melanson, Hideo Nazakawa,Glen Nash, Carol Pritchett, Frances Reel, Laura Ross, and Winifred Sim-mons (wife of Lester Simmons, Respondent's office manager).za SignedbyComber, (8/29/66);Melanson (8/29/66);Carlsen(8/30/66), Pritchett (8/31/66), Adams (8/29/66), Nash (8/31/66), Hicker-son (8/29/66).14 In addition to the seven valid union authorization cards signed withina few days immediately prior to September 1, Kathie Lane signed a validlots for the Union, 7 cast ballots against it, and the ballotof Winifred Simmons, the wifeof OfficeManager LesterSimmons, was challenged by the Union.On October 21, the Union filed timely objections to theconduct affecting the results of the election,a copy ofwhich was duly served upon Respondent.Of the four union objections submitted,the RegionalDirector on January 4, 1967, issued his report on objec-tions, in which he overruled the first two, sustained one,and made no ruling upon the fourth,which related toJanet Hickerson's discharge,upon the ground,the Re-gional Director ruled,that said discharge was the subjectmatter of an amended charge filed by the Union onDecember 6, 1966, in Case20-CA-4283. The said Re-gional Director,upon the basis of the investigation of theobjections filed,set aside the aforesaid October 17, 1966,election.2.Refusal to bargainCredited evidence establishes that on September 1, theday Ann Willis, the Union's business representative,wrote RespondentThe Office Technical Employes' Union, Local 29,AFL-CIO, hereby requestsrecognitionas the col-lective bargaining agentfor allemployees at yourOakland location,excluding those represented byother unions,confidentialemployees,guards and su-pervisors,as definedin the Act.Please let me know at your earliest conveniencewhen and where you wish to meet to negotiate thecollective bargaining agreement.the Union, in fact, had been selected and designated by amajority of the employees in the appropriate unit as theircollective-bargaining representative. Under the circum-stances, Respondent was under a statutory duty to recog-nize and bargain with the Union as such representative.24Instead of fulfilling its statutory duty, Respondent en-gaged in serious unfair labor practices specificallydesigned to undermine the Union's majority status. Thus,within a week of the receipt of the aforementioned unionletter, Simmons queried Carlsen and Hickerson about theemployees' union symphaties and activities and about aweek or two after Simmons' aforementioned unlawful in-terrogation, Beren queried Morris about her participationin the union movement, why the employees desired unionrepresentation, and whether certain named employeeswere responsible for bringing the Union into the store. Itiswell settled that such conduct, which interferes with,restrains, and coerces employees in the exercise of theirguaranteed Section 7 rights, violates Section 8(a)(1) of theAct.25In addition to the above-described unlawful conduct ofunion authorization card on September 13 and Virginia Hooper signed avalid union authorization card on October 4.25 Interrogation of employees concerning union activities and theidentity of leaders:Bon HenningsLogging Co v. N.L.R.B.,308 F 2d 548(C.A 9),N.L R.Bv.Lozano Enterprises,318 F.2d 41(C.A. 9),N.L.R.B. v Ace Comb Co,342 F 2d 841(C.A8); N.L.R.B. v.Wings &Wheels, Inc.,324 F.2d 495 (C A.3);N.L.R B.v. Smith, dlbla ServicePartsCo,209 F.2d 905(C A9);N L.R.B. v Victory Plating Works,Inc.,325 F 2d92 (C.A. 9) CHARLES KUSHINS CO.345Simmons andBeren,and without notice to or consulta-tion with the Union, Respondent granted wage increasesto Comber and Carlsen in October.Comber had asked Simmons for a raise on three dif-ferent occasions in July and August. Carlsen had askedSimmons for a raise in July. On each occasion Simmonsinformed the two employees that salaries were madeunder review by Weston and Simmons would let themknow when the review was completed. While Weston wasaway on vacation (from about August 19 to September13), Simmons advised Comber and Carlsen when theyasked for a raise that no increase would be given duringWeston's absence.Late in September, Comber was told by Weston thatshe would receive a $40 raise. On October 1, Comber'ssalary was increased from $360 to $400 per month.26On September 12, Beren told Carlsen that in October,she would receive a $30 raise. On October 15, Weston,upon learning that Carlsen was upset because she had notreceived the promised wage increase and that she hadthreatened to quit, told Carlsen that she would get thepromised raise right after the scheduled Board-conductedOctober 17 election. Carlsen's next paychecks reflecteda raise from $260 to $290 per month, retroactive to Oc-tober 1.In anattempt to absolve itself from any liability undertheAct with respect to the Comber-Carlsen wage in-creases,Respondent points toWeston's testimonywherein he testified that upon his return from his vacationSimmons reminded him of the salary review which hadbeen under consideration prior to his leaving and to thereceipt by Weston, prior togoingon his vacation, of abooklet called "Salary Survey Summary" published byFederated Employers of the Bay Area and distributed byUnited Employers, Inc; that he had advised United Em-ployers, Inc., of receipt of a copy of the Union's represen-tation petition and of his intention of granting salary in-creases to certain employees; that United Employers hadadvised him not to give salary increases to any employeepending the Board-conducted election except to thoseemployees who had requested salary increases and whowere otherwise entitled to such increases; that pursuantto this advice, he granted wage increases to Comber andCarlsen based solely on this work performance and thepositions held then by them; that Comber started withRespondent on August 5, 1961; that she had several in-terimincreases prior to 1966 and was granted a salary in-crease effective October 1, 1966; that at the time of theincrease Comber was payroll clerk and as such, under the"East Bay Area Office Salary Survey," which showed alow of $416, a high of $524, a median of $483, and anaverage of $478, the increase to $400 for Comber was "amodest increase"; that Carlsen started with Respondenton February 7, 1966, in sales audit. She was granted a sa-lary increase effective October 1, 1966, of $30 per monthfrom $260, her starting salary, to $290 per month; that atthe time of the increase as of October 1, Carlsen had beenrecently advanced to the senior positionin sales audit;that sales audit was comparable to a junior clerk on the"East Bay Office Salary Survey," which disclosed thatjunior clerks were paid a low of $313, a high of $389, amedian of $353, and an average of $359; that he believedthe $30 a month increase to Carlsen to be "amodest in-crease."The granting of the wage increase to Comber and Carl-sen, in the opinion of the Trial Examiner, was adroitlyand strategically timed to impress upon the employeesthat continued union adherence was a fruitless gesture,would bring them naught, and they could rely upon theiremployer's unilateral generosity to attain their needs.Recognizing the impact of this technique upon em-ployees, the Board and the courts have long held that thegranting or announcement of economic benefits during aunionorganizational campaign, or during the crucialperiod preceding a representation election, constitutesunlawful interference with the employees' rights, in viola-tion of Section 8(a)(1) of the Act, where, as here, such ac-tion is taken for the purpose of inducing the employees toreject the union. As the Supreme Court emphasized inN.L.R.B. v. Exchange Parts Company,375 U.S. 405 at409-410:The danger inherent in well-timed increases inbenefits is the suggestion of a fist inside the velvetglove. Employees are not likely to miss the inferencethat the source of benefits now conferred is also thesource from which future benefits must flow andwhich may dry up if it is not obliged. The danger maybe diminished if, as in this case, the benefits are con-ferred permanently and unconditionally. But theabsence of conditions or threats pertaining to the par-ticular benefits conferred would be of controlling sig-nificance only if it could be presumed that noquestion of additional benefits or renegotiation of ex-isting benefits would arise in the future; and, ofcourse, no such presumption is tenable.27The fact that Respondent had salary increases underreview prior to the Union's organizing drive and theUnion's request for recognition, does not privilegeRespondent conduct. Comber's and Carlsen's wage in-creases were announced and given after the advent of theUnion, and that is when Respondent's conduct had its in-tended effect upon the employees. To permit Respondentto reap the fruits of such conduct solely because it con-ceived its scheme of anticipation of the Union's cam-paign, rather than as a counteraction to the campaignafter it had started, would subvert the purposes of theAct.Not only did Respondent violate Section 8(a)(1) of theAct, by announcing and granting the aforementionedwage increases, but Respondent also violated Section8(a)(5) of the Act byignoringthe Union's bargainingrequest of September1and givingsaid wageincreaseswithout first notifyingor consultingwith the Union.It is undisputed that Respondent never replied to theUnion's September 1 request for recognition and for abargaining conference. Respondent defends its admittedsilence on:(1)No valid demand for recognition and bargainingwas made, (2) it entertained a good-faith doubt of theUnion'smajority status, and (3) the Union did notrepresent a majority of the unit employees on SeptemberIor at any time thereafter.As to (1), the courts have repeatedly and uniformlyheld that no special formula or form of words is necessary26Comber,in Respondent's employ since 1961, received a $15 raise inN L R B v Trimfit of California,211 F.2d 206 (C A. 9),N L R B vApril 1963, a $15raise in August 1964, and a $20 raise in August1965.ParmaWater Lifter Co,211F.2d 258 (C.A. 9);N L.R B v.See alsoMay DepartmentStores Co v N.L.R.B.,326 U.S. 376,D'Armigene, lnc, 353 F 2d 406 (C A 2),and cases cited therein 346DECISIONSOF NATIONALLABOR RELATIONS BOARDto arouse the statutory obligation to bargain, so long asthe request is reasonsbly implicit in the language used.28Respondent may not now properly claim that the Uniondid not request recognition and bargain for in paragraphIV of its answer to the complaint herein it admitted "thatcommencing on or about September 1, 1966, the Unionhad requested, and is requesting, Respondent to bargaincollectively with respect to rates of pay, wages, hours ofemployment or other terms and conditions of employ-mentas the collective bargaining representative of theunit described in paragraph VIII of the Complaint. ..."This paragraph was never withdrawn nor amended.Itmay be, as it now claims, that Respondent may nothave read the Union's"request for recognition"as beinga "demand for recognition;"the phrase in context beingsomewhat ambiguous. But Respondent's response wasunambiguous.Respondent completely ignored theUnion's letter and engaged in a course of conduct whichwas calculated to dissipate he Union's majority status.Respondent lays great stress on the fact that theUnion's September 1 letter makes "no mention or in-ference of' its "majority status."29 This omission doesnot affect the validity of the request for recognition andbargaining. This precise question was before the Board ina strikingly similar case ofLincoln Manufacturing Co.,Inc.,160 NLRB 1866. There, as here, the union's letterdid not mention the majority status of the union. TheBoard affirmed and adopted the Trial Examiner's Deci-sion which specifically held that the request of the unionthere involved was not defective, stating in pertinent part:The intent of the Union's letter is clear; it wasrequesting recognition and bargaining on behalf ofthe Respondent's employees. The mere fact that theletterdidnot state explicitly that theUnionrepresented a majority of the employees does not, inmy judgment, vitiate the request. It is well settledthat a request for recognition "need not follow aprescribed form so long as it is clear from the entiresituation that the essential elements of a valid de-mand are present."Barney's Supercenter, Inc.,128NLRB 1325, 1327, enfd. 296 F.2d 91 (C.A. 3). No"special formula or form of words" is required by theAct.Joy Silk Mills, Inc. v. N.L.R.B.,185 F.2d 732,741 (C.A.D.C.), enfg. 85 NLRB 1263. Inherent in aclear and unequivocal request for exclusive recogni-tion and bargaining, which identifies the union bynameand address and clearly describes the unit, is aclaim that the union represents a majority of the em-ployees in the unit sought. [160 NLRB at 1877.]As to (2) Respondent's officials, Weston and Beren,each testified that he entertained a good-faith doubt of theUnion's majority status. Upon the basis of the entirerecord, the Trial Examiner is convinced that Respondentignored the Union's September 1 request for recognitionand bargaining not, as now contended by Respondent,becauseit ingood faith doubted the Union's majoritystatus, but solely for the purpose of gaining time to un-dermine such status. Accordingly, the Trial Examinerfinds that the reasons advanced by Respondent for ignor-ing the Union's recognition and bargaining request ofSeptember 1 to be without substance or merit. Moreover,itstands to reason that when an employer ignores aunion's request for recognition and then engages in, ashere, flagrant unfair labor practices in order to destroysaid Union's majority he cannot successfully defend hisintentional disregard of the recognition request by simplysaying he had a good-faith doubt of the union's majoritystatus.As to (3) the credible evidence discloses that on Sep-tember 1, and at all times thereafter, the Unionrepresented a majority of the unit hereinabove found ap-propriate.Despite this clear and convincing evidence,Respondent contends that the filing of the representationpetition and its subsequent execution of the consent-elec-tion agreement, clearly indicate that the Union did notrepresent the majority of the unit employees at the timeitwrote Respondent on September 1. This contention iswithout merit.The mere fact that the Union filed a petition for elec-tion or the fact that Respondent signed a consent-electionagreement did not and does not relieve the Respondentfrom its statutory duty to recognize the Union and bar-gain ingood faith.30 InLincoln Manufacturing Co., Inc.,supra,the Union filed a representation petition on thesame day the Respondent received the union demandletter.The employer in that case signed a consent-elec-tion agreement 3 days later. The Board affirmed andadopted the Trial Examiner's Decision which held in per-tinent part, at 1877:The mere act of filing of a petition at the time of a de-mand, or shortly thereafter, by a majority union doesnot indicate that the union has abandoned its claim inthis regard. Indeed, the Board has held that in filinga representation petition "[a] union has not altereditsposition that it represents the employees and isentitled to recognition."Bernel Foam Products Co.,Inc.,146 NLRB 1277, 1280.At the time that the Respondent received the bar-gaining request in this case, the Union commandedmajority status. Thus, Respondent was under a dutyto bargain in the absence of a good-faith doubt.Happach v. N.L.R.B.,353 F.2d 629 (C.A.7);Mid-West Towel and Linen Service, Inc.,339 F.2d 958(C.A. 7), enfg. 143 NLRB 744. The fact that theUnion also filed a representation petition and theRespondent consented to an election does not relievethe Respondent of this duty.Master TransmissionRebuilding Corporation,155NLRB 364;CrownTar and Chemical Works, Inc.,154 NLRB 566;Permacold Industries, Inc.,147 NLRB 885. See alsoN.L.R.B. v. Frantz and Co.,361 F.2d 180 (C.A. 7),62 LRRM 2229, decided May 24, 1966;N.L.R.B.v.Eliott-Williams,345 F.2d 460, 464 (C.A. 7). The[8(a)(1) violations] clearly indicate that Respondentwas not acting in good faith and was unwilling to testthe Union's majority in a fair election. Such conductshows that the Respondent was seeking to frustratethe employees' freedom of choice and was motivatedby the desire to undermine the Union's majoritystatus in complete rejection of the collective-bargain-ing principle.Joy Silk Mills, Inc., supra.Since the2e See, for example,JoySilkMills, Inc v N L.R B ,185 F 2d 732(C.A D C) AccordN.L R B v. Southeastern Rubber Mfg Co,213F.2d 11 (C A.5),N L R B v Dallas Concrete Co,212 F 2d 98 (C.A5), N L.R.B v L E. Farrell Company, Inc.,360 F.2d 205 (C A 2).29The letter, written on the Union's letterhead, clearly identified theUnion and its place of businessauBernel Foam Products Co, Inc ,146 NLRB 1277, 1280MasterTransmission Rebuilding Corporation,155 NLRB 364, enfd 373 F.2d402 (C A 9). CHARLES KUSHINS CO.Regional Director set aside the election as a nullitybased on timely objections filed by the Union, therequirements ofIrving Air Chute Company, Inc.,149 NLRB 627, enfd. 350 F.2d 176 (C.A. 2), aresatisfied.Therefore, under the Board's decision inBernet Foam Products Co., Inc., supra,Ifind thatRespondent violated Section 8(a)(5) of the Act andthat a bargaining order should issue as a properremedy.Upon the entire record in the case, which clearlyestablishes that at no time did Respondent attempt to ful-fill its statutory obligation to bargain collectively with thechosen representative of the majority of the employees inthe unit hereinabove found appropriate, the Trial Ex-aminer finds that on September 2, 1966, and at all timesthereafter, Respondent failed and refused to bargain col-lectivelywith the Union as the duly designated andselected representative of the employees in the ap-propriate unit, in violation of Section 8(a)(5) and (1) of theAct, thereby interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed in Sec-tion 7 thereof.The Trial Examiner further finds that the Union's lossof majority, as evidenced by the results of the Board-con-ducted election, was attributable to Respondent's unfairlabor practices such as (1) by its granting wage increasestoComber and Carlsen without first notifying theUnion'31 (2) by its unlawful interrogation, (3) by unlawfulrefusal to bargain with the Union, and (4) by discrimina-torily discharging Janet Hickerson, the details of whichare discussed below.32C.The Discharge offanet HickersonHickerson was first hired by Respondent in November1965, as a sales audit operator at the Oakland store. Thisoffice clerical job consists of adding and auditing the salestags for Respondent's four stores on a NCR-2000 tape.The figures for each store on this tape are called the"scores." The "scores" are used to prepare (a) the dailysales reports and summaries for each store, (b) the so-called green book which contains the "pairage" or salesof pairs of shoes for each department for each store, (c)the so-called black book which contains the daily salesand pairage by volume on a yearly basis, (d) cash receiptssummary, (e) daily charge sales information for the ac-counts department, (f) daily sales information for thepayroll department for each salesman, and (g) sales taxinformation.Hickerson's starting salary was $275 per month. InApril 1966 she was raised to $300 per month.In March 1966, after Hickerson had been in charge ofthe sales audit desk for about a month,33 both Beren andSimmons complemented her for her good work.In or about April, Hickerson was given an assistant,who remained on the job for about a month and then quitRespondent's employ. Thereafter, and for about a monthor two, Hickerson worked without any help or with ir-regular help for about a few hours a day from employees31SeeMedo Photo Supply Corporation v N L R B, 321U S 678,N L R B v Hyde, dlb/a Hyde's Supermarket,339 F 2d 568 (C A 9),N L R B v Chain ServiceRestaurantetc.,302 F 2d 167 (C.A. 2),N L R B v. Parma Water L i f t e r Co,21 I F 2d 258 (C.A 9)32Franks Bros. Company v N.L.R.B.,312 U S 702, RayBrooks vNLRB,348US96347regularly assigned to other store work, or with theassistance for about a month of a girl named Michele. Inor about late June, Carlsen, who had commenced her em-ployment with Respondent in February 1966 as a file clerk,then became an addressograph operator, and then was puton the mail desk, was assigned to assist Hickerson. WhenHickerson was discharged on Saturday, September 10,Carlsen, who did not work continuously as Hickerson'sassistant but was more frequently assigned to work in thecredit department, was given Hickerson's job the follow-ingworkday. On September 15, Virginia Hooper washired as Carlsen's assistant at $290 per month.34Respondent maintains that it discharged Hickerson onSeptember 10, not for her union membership and activi-ties,but solely because Hickerson's work became in-creasingly worse.With respect to Hickerson's work record, the creditedevidence discloses that Hickerson was trained by JudySinger for about 3 months prior to Singer leaving Re-spondent's employ in February 1966; that when Singer,an admittedly experience NCR-2000 operator, quit herjob with Respondent, Hickerson had not completed hertraining period but had reached, as Singer expressed itat the hearing, "polishing-off" stage; that when Singerleft her job she was pleased with Hickerson's progressand felt that Hickerson would become a "better andbetter" operator as time went on.As noted above, in about March, both Beren and Sim-mons expressed to Hickerson their satisfaction with herjob performance and the following month raised Hicker-son's salary $25 a month; that commencing about amonth or two after granting_ the $25, Beren becameaware that Hickerson was so far behind in her work thatit, to use Beren's expression, "aborted" his own work;that Beren, in about May or June, told Simmons aboutHickerson's falling behind and also informed Hickersonthat he had to have "the work" she was doing; that inJune Hickerson was about 15 days behind in her work, atwhich time Simmons, because Hickerson had no regularassistant and only had infrequent help from persons em-ployed elsewhere in the store, helped Hickerson preparesales summaries for all four stores, one of which storeswas 17 days behind in its summaries; that in July, Hicker-son was behind at least I week in her work of which factBeren was aware; that in August, Beren knew thatNickerson was behind in her work about 3 or 3-1/2-weeks. Despite this knowledge by both Beren and Sim-mons neither one assigned anyone to give steady, con-tinuous assistance.The record further establishes that at no time beforeher discharge had Hickerson been told that she might bedischarged for being behind in her work or for any otherreason; that she offered to continue working upon notifi-cation of her discharge on September 10, until Respond-ent could find someone else, but said offer was refusedby Beren; that Hickerson was partially behind in herwork on September 10 as follows: the black book was 3days to one week behind but only with respect to totals,i.e., the daily entries were current; that in the green book,33 Judy Singer, Hickerson's predecessor on the desk and who had beenin charge of the desk for a long time and who had trained Hickerson to bea NCR-2000 operator, quit Respondent's employ in or about February19, 196634 In October Carlsen's salary was raised from $260 to $290 per monthIn February 1967 both Carlsen and Hooper were given $20 per month in-creases 348DECISIONSOF NATIONALLABOR RELATIONS BOARDdaily entries were complete for August, but totals werenot entered for the last 2 weeks in August and there wereno entries for the first 10 days in September; that thepayroll information for salesmen's payroll was 3 to 4 daysbehind; that the balancing of day sales was partially in-complete 3 to 5 days for the Oakland store and only 3days with respect to the other three stores; and that im-mediately prior to Hickerson's discharge, Respondent ex-perienced the usual after Labor Day back-to-school shoebusiness upsurge.After Beren discharged Hickerson from her $300 posi-tion, she accepted a $325-per-month position on Sep-tember 23,withPacificContinentalSecurities inOakland as a stock and mutual fund trader. At the time ofthe hearing this employer had increased her salary to$345 per month. When Pacific Continental Securitiesasked Beren about Janet Hickerson, Beren replied, "Shewas fine," that she "was honest and came to work ontime," that "her habits were fine," that "she was a veryfine person," and that "she was a good worker."Respondent's knowledge of Hickerson's union sym-pathies at the time of her discharge cannot be successfullychallenged for the uncontroverted, credible testimony ofHickerson and Carlsen establishes that a few days priortoHickerson'sdischarge,Simmons phoned fromWeston's desk to where Hickerson and Carlsen wereworking and when the latter answered the phone, Sim-mons questioned her about the Union; that when Carlsensuggested that Simmons speak to Nickerson, because"she knowsmoreabout it than I do," and handed thephone to Hickerson, Hickerson answered Simmon'sinqueriesregarding why the employees desire the Unionby telling him, "Because all of us want better wages andhours"; and that when Hickerson failed to answer Sim-mons'question why the employees did not come to himfirst about their complaints Simmons ended the conversa-tion by saying, "Thanks a lot for doing it behind myback."This case presents the comparatively raresituationwhere the recitation of the factsleadingup to thedischarge vividly reveals its discriminatory character.35The very sequence of events surrounding the dischargerenders immediate suspect to Respondent's proffered ex-planationin justification of its conduct. Thus, in the faceofRespondent's unconcealed animosity to the em-ployees'unionactivities, Respondent urges that the truereason for the discharge of Hickerson was her poor, inef-ficient work. The Trial Examiner is convinced, and finds,that Hickerson's purported shortcomings only became in-surmountable in her Employer's eyes when Hickersonjoined the other employees in Respondent's store in sup-porting the Union's organizational campaign'36 and thatRespondent's advanced reason for the discharge wasmerely a pretext. This finding is supported to some extentby the fact that it seems unreasonable to the Trial Ex-aminer that Beren, a man of great business acumen,should summarily discharge the only person then in hisemploy who could produce the data which he now claimsto be so vital to the operation of Respondent's four storeswhen the store was "short handed," when Weston wasaway on vacation, and Simmons had collapsed in thestore the day before and had to be revived by the localfire department and by an ambulance assistant.Upon the entire record as a whole, which clearlyrevealsRespondent's union animosity, the Trial Ex-aminer finds that Hickerson was discharged because ofher union activities and not for the reasons advanced byRespondent. InN.L.R.B. v. May Department Stores Co.,154 F.2d 533 (C.A. 8), the court said, at 538, regardinga situation similar to the one presented here, that there isa "broad scope of inference open ... on questions of mo-tive and discrimination, where the evidence indicates adesire to thwart or nullify unionizational efforts, eithergenerally or as to a particular employee-organization."And where, as here, the employer has shown strong op-position to its employees' organizational efforts, "a veryconvincing case of discharge for cause would have to bemade to make unreasonable a conclusion that [the]discharge was because of union affiliation."37D. The February 1967 Wage IncreasesUnder date of January 23, 1967, Respondent's counselwrote the Union as follows:ThisofficerepresentsCharlesKushinsCo. - Oakland,with respect to certain matterspresently pending before the National Labor Rela-tions Boardarisingout of an election held October27, 1966, in which a majority of the employees votednot to have your Union represent them.As a consequence of the charges filed by yourUnion, it is not now possible for the Employer todeal with a Union if it does not in fact represent amajority of the employees and it is also illegal for theEmployer to deal unilaterally with the employees ifthey are represented by a Union.For many months, the Employer has attempted tomake certain wage adjustments for certain em-ployees, which proposed wage increases your Unionhas objected to. The Employerhas againreviewedthe general wage level in comparable positions in theOakland Area, and the Employer reaches the sameconclusion that it reached many months ago. Thatconclusion is that the following employees should begranted wage increases effective Februal ry 1, 1967,as follows:CarolJean Candelaria,from$260.00 per monthto $290.00 per month.BettyCarlsen,from $290.00 per month to$310.00 per month.VirginiaHooper,from$290.00 per month to$310.00 per month.Kathleen Lane,from$260.00 per month to$310.00 per month.Jean Simmons,from $360.00 per month to$400.00 per month.In view of the fact that the charges filed by yourUnion following the election will probably not be35Compare the oft-quoted observation of Chief Judge Parker inHartsell Mills Company v N L R B , III F2d 291, 293 (C A 4) "direct evidence of a purpose to violate the statute is rarely obtainableAccordN L.R B v. Bird Machine Company,161 F 2d 589, 592 (C A1),N L R B v Dan River Mills, Incorporated,274 F 2d 381 (C A 5),Northern Virginia Steel Corp v. N.L RB., 300 F.2d 168 (C A 4)36As found above, it was Nickerson who, in the summer of 1966, sug-gested to some of her coworkers that they unionize in order to better theirworking conditions39Dannen Grain and Milling Company v N L R.B,130 F.2d 321,328(C A. 8). CHARLES KUSHINS CO.resolved for many months or possibly years, theCompany requests that you consent to the foregoingproposed wage increases so that these employeesmay enjoy the benefit of increased monthly wagesimmediately.The Employer will commence payment of theforegoingwage increases on February 1, 1967.Please advise me immediately if you object to thepayment of the proposed wage increases so that theemployees may be advised in advance as to why theyare not receiving the increased salaries.The General Counsel contended at the hearing and ar-gued in his brief that by granting wage increases men-tioned in the above-quoted letter, Respondent violatedSection 8(a)(5) and (1) of the Act. The Trial Examinerfinds this contention and argument to be without merit orsubstance. Accordingly, the Trial Examiner recommendsthat the allegations of the complaint with respect to thesewage increases be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operationsdescribed in section 1, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and, such of them as have beenfound to constitute unfair labor practices, tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices violative of Section 8(a)(1), (3), and (5) ofthe Act, it will be recommended that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.Having found that Respondent on September 2,1966,38 and at all times material thereafter, has refused tobargain collectively with the Union as the duly designatedrepresentative of the employees in an appropriate unit, itwill be recommended that Respondent, upon request,bargain collectively with the Union as the exclusiverepresentative of said employees, and, if an agreement isreached, embody such understanding in a signed agree-ment.Having found that Respondent has discriminated in re-gard to the hire and tenure of employment and the termsand conditions of employment of Janet Hickerson, it willbe recommended that Respondent offer her immediateand full reinstatement to her former or substantiallyequivalent position, without prejudice to her seniority orother rights and privileges. It will also recommend thatRespondent make Janet Hickerson whole for any loss ofpay she may have suffered by reason of Respondent's dis-crimination against her by payment to her of a sum ofmoney equal to the amount she normally would haveearned as wages from September 10, 1966, the date ofher discharge, to the date of Respondent's offer of rein-statement, together with interest thereon at the rate of 6percent per annum, less her net earnings during saidperiod.349Loss of pay shall be computed and paid in the mannerand to the degree set forth inF. W. Woolworth Company,90 NLRB 289, and inIsis Plumbing & Heating Co.,138NLRB 716.The unfair labor practices found to have been engagedin by Respondent are of such a character and scope thatinorder to insure Respondent's employees their fullrights guaranteed them by the Act, it will be recom-mended that Respondent cease and desist in any mannerfrom interfering with, restraining, and coercing its em-ployees in their exercise of the rights to self-organization.Upon the basis of the foregoing findings of fact andupon the entire record in the case, the Trial Examinermakes the following:CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of the Act and is engaged in commerce or ina business affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.AllRespondent's nonselling Oakland, California,store employees, excluding all other employees coveredby existing bargaining agreements, confidential em-ployees, guards, and supervisors as defined in the Act,constitute, and at all times material constituted, a unit ap-propriate for the purpose of collective bargaining withinthe meaning of Section 9(b) of the Act.4.On September 1, 1966, and at all times since, theUnion has been, and now is, the exclusive representativeof Respondent's employees in the aforesaid unit for thepurpose of collective bargaining within the meaning ofSection 9(a) of the Act.5.By refusing on and after September 2, 1966, to bar-gain collectivelywith the Union as the exclusiverepresentative of the employees in the aforesaid unit,Respondent has engaged in and is engaging in an unfairlabor practice within the meaning of Section 8(a)(5) and(1) of the Act.6.By granting two employees pay increases in Oc-tober 1966, without notice to or consultation with theUnion, Respondent has engaged in and is engaging in un-fair labor practices within the meaning of Section 8(a)(5)and (1) of the Act.7.By discriminating in regard to the hire and tenure ofemployment and the terms and conditions of employmentof Janet Hickerson, at the time and in the manner setforth in the foregoing findings of fact, Respondent has en-gaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(3) of the Act.8.By the aforesaid discrimination, and by interferingwith, restraining, and coercing its employees in the exer-cise of the rights guaranteed by Section 7 of the Act, asfound in the foregoing findings of fact, Respondent hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.9.By (1) unlawfully questioning its employees abouttheir union activities and sympathies, (2) by unlawfullyquestioning its employees regarding the union member-ships, activities, and sympathies of their coworkers, and(3) by granting pay increases to Patricia Comber andBetty Carlsen in October 1966, Respondent has engaged3"The dateRespondentreceived the Union's September I letterrequestingrecognitionand bargaining 350DECISIONSOF NATIONALLABOR RELATIONS BOARDin and is engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.10.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.11.By granting pay increases to some employees inFebruary 1967, Respondent did not violate the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the record as a whole, theTrialExaminer recommends that Respondent, its of-ficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Office &Technical Employes' Union, Local 29, AFL-CIO, as theexclusive representative of all the employees in the unithereinabovefoundappropriatewithrespecttogrievances, labor disputes, rates of pay, wages, hours ofemployment, and other conditions of employment.(b)Discouraging membership in, or activities on be-half of, Office & Technical Employes' Union, Local 29,AFL-CIO, or any other labor organization of its em-ployees by discharging, laying off, or in any other mannerdiscriminating against any of its employees, in regard tctheir hire or tenure of employment, or any term or condi-tion of employment.(c)Unlawfully interrogating its employees concerningtheir activities and sympathies on behalf of any labor or-ganization.(d)Unlawfully interrogating its employees regardingthe union memberships, activities, and sympathies oftheir coworkers.(e)Granting its employees pay increases in order todiscourage membership and activities in support of theUnion.(f)Granting its employees pay increases without priornotice to or consultation with the Union.(g) In any manner interfering with, restraining, orcoercing its employees in the exercise of their rights toself-organization, to form labor organizations, to join orassist the Office & Technical Employes' Union, Local29, AFL-CIO, or any other labor organization, to bar-gain collectively through representatives of their ownchoosing, or to engage in other concerted activities for thepurposes of mutual aid or protection, as guaranteed bySection 7 of the National Labor Relations Act, asamended, or to refrain from any and all such activities.2.Take the following affirmative action which theTrial Examiner finds will effectuate the policies of theAct:(a)Upon request, bargain collectively with the Office& Technical Employes' Union, Local 29, AFL-CIO, asthe exclusive representative of the employees in thedescribed appropriate unit, with respect to grievances,labor disputes, rates of pay, wages, hours of employment,and other conditions of employment, and if an un-derstanding is reached, embody such understanding intoa signed agreement.(b)Offer to Janet Hickerson immediate and full rein-statement to her former or a substantially equivalent posi-tion, without prejudice to her seniority or other rights andprivileges previously enjoyed.(c)Make Janet Hickerson whole for any loss ofearnings she may have suffered as the result of Respond-ent's discrimination against her, in the manner and to thedegree set forth in the section of the Decision entitled"The Remedy."(d)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(e)Notify Janet Hickerson if presently serving in theArmed Forces of the United States of her right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Train-ing and Service Act, as amended, after discharge from theArmed Forces.(l)Post at its store in Oakland, California, copies ofthe attached notice marked "Appendix."39 Copies of saidnotice, to be furnished by the Regional Director for Re-gion 20, after being duly signed by its representative,shall be posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(g)Notify the Regional Director for Region 20, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.40IT IS FURTHER RECOMMENDED that unless on or before20 days from the date of receipt of this Decision theRespondent notify said Regional Director, in writing, thatitwill comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiringthe Respondent to take the action aforesaid.IT IS FURTHER RECOMMENDED that the allegations ofthe complaint that Respondent violated Section 8(a)(5)and (1) of the Act by granting to some of its employeeswage increases in February 1967 be dismissed.39 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order."40 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read. "Notify said Regional Director,inwriting,within 10 days from the date of this Order, what stepsRespondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT discourage membership of any em-ployees in the Office & Technical Employes' Union,Local 29, AFL-CIO, or any other labor organizationof our employees, by discharging employees or bydiscriminating in any manner in regard to hire or CHARLES KUSHINS CO.351tenure of employment or terms or conditions thereof.WE WILL NOT unlawfully interrogate employeesconcerning their union activities and desires and theunion membership and desires of other of our em-ployees.WE WILL NOT grant to our employees pay in-creases, in order to induce them to refrain frombecoming or remaining members of the Union or giv-ing any assistance or support to the Union.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise oftheir rights to self-organization, to form labor or-ganizations, to join or assist the above-named or anyother labor organization, to bargain collectively withrepresentatives of their own choosing,to engage inconcerted activities for the purpose of collective bar-gaining,or other mutual aid or protection, and torefrain from any or all such activities.WE WILL, upon request, bargain collectively withthe above-named Union as the exclusive representa-tiveof all our employees in the unit found ap-propriate with respect to grievances, labor disputes,rates of pay, hours of employment, and other termsand conditions of employment,and, if an understand-ing is reached, WE WILL embody such understandingin a signed agreement.The bargaining unit is:All our nonsell Oakland, California, store em-ployees, excluding all other employees coveredby existing bargaining agreements,professionalemployees, confidential employees, guards, andsupervisors as defined in the National LaborRelations Act, as amended.WE WILL offer to Janet Hickerson immediate andfull reinstatement to her former or a substantiallyequivalent position, without prejudice to her seniori-ty and other rights and privileges, and make herwhole for any loss of pay she may have sufferedbecause of the discrimination against her with 6-per-cent interest. If she should currently be serving in theArmed Forces of the United States, we will notifyher of her right to full reinstatement upon applicationafterdischarge from the Armed Forces in ac-cordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended.All our employees are free to become or remain, or torefrain from becoming or remaining, members of theabove-named or any other union, except to the extent thatthis right may be affected by an agreement in conformitywith Section 8(a)(3) of the National Labor Relations Act.DatedByCHARLES KUSHINSCO. - OAKLAND(Employer)(Representative)(Title)This noticemust remainposted for 60 consecutive,days from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board'sRegionalOffice, 450 GoldenGate Avenue, Box 36047, San Francisco, California94102, Telephone 556-3797.